Case 7:19-cv-00638-JPJ-PMS Document 31 Filed 07/07/20 Page 1 of 3 Pageid#: 326




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 ROBERT SCOTT MATTINGLEY,                         )
                                                  )
                                                  )
                      Plaintiff,                  )      Case No. 7:19CV00638
                                                  )
 v.                                               )             OPINION
                                                  )
 BOBBY RUSSELL, ET AL.,                           )      By: James P. Jones
                                                  )      United States District Judge
                      Defendants.                 )
                                                  )

       Robert Scott Mattingley, Pro Se Plaintiff.

       The plaintiff, Robert Scott Mattingley, proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983, alleging violations of his constitutional rights

 while incarcerated. The court’s initial Order in the case, ECF No. 5, notified

 Mattingley of his responsibility to keep the court apprised of his current mailing

 address if he was transferred to a different jail or released. The Order warned him

 that failure to comply with this requirement would result in dismissal of the action

 without prejudice.

       On June 5, 2020, the defendants filed a Motion for Summary Judgment, ECF

 No. 27. On June 8, 2020, the court mailed a notice advising Mattingley that the court

 would give him twenty-one days to submit any further counter-affidavits or other
Case 7:19-cv-00638-JPJ-PMS Document 31 Filed 07/07/20 Page 2 of 3 Pageid#: 327




 relevant evidence contradicting, explaining or avoiding the defendant’s evidence

 before ruling on the summary judgment motion. The notice warned Mattingley:

              If Plaintiff does not respond to Defendant[s’] pleadings, the
       Court will assume that Plaintiff has lost interest in the case, and/or that
       Plaintiff agrees with what the Defendant[s] state[ ] in their responsive
       pleadings. If Plaintiff wishes to continue with the case, it is necessary
       that Plaintiff respond in an appropriate fashion. . . . However, if
       Plaintiff does not file some response within the twenty-one (21) day
       period, the Court may dismiss the case for failure to prosecute.

 Notice, ECF No. 29.

       The time allotted for Mattingley to respond to the defendants’ motion has

 passed, and he has failed to comply with the described conditions or to otherwise

 communicate to the court. In addition, on June 23, 2020, the U.S. Postal Service

 returned as undeliverable the court’s mailing of the Notice, ECF No. 29, that was

 directed to the most recent mailing address Mattingley had provided. The returned

 envelope indicated that no forwarding address was available. Based on Mattingley’s

 failure to comply with the court’s order regarding the need to update his mailing

 address and his failure to respond in a timely manner to the defendants’ motion, the

 court will dismiss the action without prejudice for failure to prosecute. See Ballard

 v. Carlson, 882 F.2d 93, 96 (4th Cir. 1989) (stating pro se litigants are subject to

 time requirements and respect for court orders and dismissal is an appropriate

 sanction for non-compliance); Donnelly v. Johns-Manville Sales Corp., 677 F.2d




                                           -2-
Case 7:19-cv-00638-JPJ-PMS Document 31 Filed 07/07/20 Page 3 of 3 Pageid#: 328




 339, 340-41 (3d Cir. 1982) (recognizing a district court may sua sponte dismiss an

 action pursuant to Fed. R. Civ. P. 41(b)).

       An appropriate Order will issue herewith.

                                                DATED: July 7, 2020

                                                /s/ JAMES P. JONES
                                                United States District Judge




                                          -3-
